





Exhibit 10.31


COLONY CAPITAL, INC.
2014 OMNIBUS STOCK INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Colony Capital, Inc., a Maryland corporation (the “Company”), through a
web-based grant system supported by Bank of America Merrill Lynch, has granted
(the “Grant”) Restricted Stock Units relating to shares of its Class A Common
Stock, $0.01 par value per share (the “Stock”) to you as Grantee, subject to the
vesting and other conditions as set forth in the Grant. Additional terms and
conditions of the Grant are set forth in the online acceptance form and this
Performance Restricted Stock Unit Agreement (collectively, the “Agreement”) and
in the Company’s 2014 Omnibus Stock Incentive Plan, as amended from time to time
(the “Plan”). Each Restricted Stock Unit is hereby granted in tandem with a
corresponding Dividend Equivalent Right, as further described below. This is not
a stock certificate or a negotiable instrument.
Restricted Stock Units
This Agreement evidences an award of Restricted Stock Units in the number set
forth on the online acceptance form accompanying this Agreement, together with
an equivalent number of tandem Dividend Equivalent Rights and subject to the
vesting and other conditions set forth herein, in the Plan, and in the online
acceptance form accompanying this Agreement (the “Restricted Stock Units”).


Transfer of Unvested
Restricted Stock Units


Unvested Restricted Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock Units be made subject to execution, attachment, or
similar process. If you attempt to do any of these things, you will immediately
forfeit the Restricted Stock Units.


Vesting


Your rights to the Restricted Stock Units under this Agreement shall vest in
accordance with the vesting conditions set forth in Exhibit A and the online
acceptance form accompanying this Agreement so long as you continue in Service
through the Third Anniversary Date, subject to the below.


In the event that you experience a termination of your Service for any reason
prior to the Third Anniversary Date, except as provided below or in this
Agreement, all Restricted Stock Units granted pursuant to this Agreement shall
immediately and automatically be forfeited to the Company. Notwithstanding the
foregoing, if (a) your Service terminates (i) prior to the First Anniversary
Date for a reason other than Cause, or (ii) at any time prior to the Third
Anniversary Date for Cause, none of your Target Number of Restricted Stock Units
shall remain outstanding and, except to the extent provided below with respect
to death or Disability, all of your Target Number of Restricted Stock Units
shall thereupon automatically be forfeited without payment of any consideration
thereof, (b) your Service terminates on or after the First Anniversary Date but
prior to the Second Anniversary Date for a reason other than Cause, the number
of Restricted Stock Units equal to one-third (1/3) of your Target Number of
Restricted Stock Units shall remain outstanding, and, except to the extent
provided below with respect to death or Disability, the remainder of your Target
Number of Restricted Stock Units shall thereupon automatically be forfeited
without payment of any consideration therefor, (c) if your Service terminates on
or after the Second Anniversary Date but prior to the Third Anniversary Date for
a reason other than Cause, the number of Restricted Stock Units equal to
two-thirds (2/3) of your Target Number of Restricted Stock Units shall remain
outstanding, and, except to the extent provided below with respect to death or
Disability, the remainder of your Target Number of Restricted Stock Units shall
thereupon automatically be forfeited without payment of any consideration
therefor, and (d) you continue in Service on the Third Anniversary Date, all of
your Target Number of Restricted Stock Units shall remain



 

--------------------------------------------------------------------------------




 
outstanding. The reduced number of Restricted Stock Units that remain
outstanding on your termination of Service in accordance with this paragraph
shall replace your Target Number of Restricted Stock Units and shall be eligible
to vest subject to achievement of the Performance Goals.


For any Restricted Stock Units that are forfeited in accordance with the
foregoing, you will also automatically forfeit to the Company any Dividend
Equivalent Right associated with such forfeited Restricted Stock Unit.


The foregoing is subject to any express provisions provided in this Agreement,
the Plan, or a Services Agreement. To the extent a Services Agreement provides
for full vesting of the Restricted Stock Units under this Agreement in
connection with a termination of your Service for any reason or in the event of
a Change in Control (and except as otherwise expressly provided in such Services
Agreement), the Target Number of Restricted Stock Units shall remain outstanding
and shall be eligible to vest subject to achievement of the Performance Goals.


Death or Disability
Notwithstanding the foregoing, if your Service terminates prior to the Third
Anniversary Date on account of your death or Disability, an additional number of
Restricted Stock Units equal to a pro-rata percentage of one-third (1/3) of your
Target Number of Restricted Stock Units, calculated based on the percentage of
the calendar year that elapsed from the beginning of such calendar year through
the date of your death or Disability, shall remain outstanding in respect of the
calendar year in which the termination of your Service due to death or
Disability occurs. The additional pro-rata number of Restricted Stock Units so
determined shall be added to the number determined on account of your
termination other than for Cause, and this total instead shall remain
outstanding, shall replace your Target Number of Restricted Stock Units, and
shall be eligible to vest subject to achievement of the Performance Goals. The
remainder of your Target Number of Restricted Stock Units shall thereupon
automatically be forfeited without payment of any consideration therefor.


Change in Control


If the Company consummates a Change in Control prior to the Cycle End Date and
you remain in Service as of such Change in Control, you will vest in the number
of Restricted Stock Units equal to a pro-rata percentage of your Target Number
of Restricted Stock Units calculated based on the period elapsed from the Grant
Date through the date of such Change in Control multiplied by: (a) in the case
of a Change in Control that occurs prior to fifty percent of the Performance
Cycle having elapsed, one (1), and (b) in the case of a Change in Control that
occurs on or after fifty percent of the Performance Cycle having elapsed, the
level of achievement of the Performance Goals, treating the consummation of the
Change in Control as the Cycle End Date, and assuming no further dividends are
paid after the date of the Change in Control, unless such dividends are declared
with a record date on or prior to the date of the Change in Control.


If the Company consummates a Change in Control on or after the Cycle End Date
but prior to the Third Anniversary Date and you remain in Service as of such
Change in Control, you will vest in the number of Restricted Stock Units
determined by the Administrator in its reasonable discretion based on
achievement of the Performance Goals as of the Change in Control.





2
 

--------------------------------------------------------------------------------




 
If the Company consummates a Change in Control prior to the Third Anniversary
Date and you do not remain in Service as of such Change in Control, you will
vest in the number of Restricted Stock Units equal to your Target Number of
Restricted Stock Units, if any, that then remain outstanding multiplied by: (x)
in the case of a Change in Control that occurs prior to fifty percent of the
Performance Cycle having elapsed, one (1), and (z) in the case of a Change in
Control that occurs on or after fifty percent of the Performance Cycle having
elapsed, the level of achievement of the Performance Goals, treating the
consummation of the Change in Control as the Cycle End Date, and assuming no
further dividends are paid after the date of the Change in Control, unless such
dividends are declared with a record date on or prior to the date of the Change
in Control.


Forfeiture of Unvested
Restricted Stock Units


To the extent that some or all of the Restricted Stock Units do not become
vested based on achievement of the Performance Goals set forth in Exhibit A and
the online acceptance form accompanying this Agreement for the Performance Cycle
or, if earlier, upon an intervening Change in Control prior to the Third
Anniversary Date, such unvested Restricted Stock Units and all Dividend
Equivalent Rights associated with such unvested Restricted Stock Units shall
thereupon automatically be forfeited without payment of any consideration
therefor.


Dividend Equivalent Rights
For each Restricted Stock Unit that vests, a Dividend Equivalent Right shall
become payable as of the vesting date. Each Dividend Equivalent Right that
becomes payable shall be paid in cash, unless otherwise determined by the
Company, at the time of settlement of the underlying Restricted Stock Units, in
an amount equal to the total dividends per share of Stock with applicable record
dates occurring during the period beginning on the Grant Date and ending on the
delivery date of the shares of Stock. If the Restricted Stock Unit linked to a
Dividend Equivalent Right fails to vest or fails to remain outstanding and is
forfeited for any reason, then (a) the linked Dividend Equivalent Right shall be
forfeited as well; (b) any amounts otherwise payable in respect of such Dividend
Equivalent Right shall be forfeited without payment; and (c) the Company shall
have no further obligations in respect of such Dividend Equivalent Right. The
Grantee shall not be entitled to any payment under a Dividend Equivalent Right
with respect to any dividend with an applicable record date that occurs prior to
the Grant Date or after settlement of the Restricted Stock Unit. Any payment in
respect of Dividend Equivalent Rights shall be treated separately from the
Restricted Stock Units for purposes of the designation of time and form of
payments required by Code Section 409A.


Delivery
Delivery of the shares of Stock represented by your vested Restricted Stock
Units, if any, shall be made as soon as administratively practicable after the
date on which your Restricted Stock Units vest, and in any event, by no later
than 15 days following the Certification Date.


Evidence of Issuance
The issuance of the shares of Stock with respect to the Grant of Restricted
Stock Units evidenced by this Agreement shall be evidenced in such a manner as
the Company, in its discretion, deems appropriate, including, without
limitation, book-entry, direct registration, or issuance of one or more share
certificates.


Forfeiture of Rights


If you should take actions in violation or breach of or in conflict with any (a)
Services Agreement, (b) secondment agreement, (c) Company policy or procedure,
(d) other agreement, or (e) any other obligation to any Applicable Entity, the
Company has the right to cause an immediate forfeiture of your rights to the
Restricted Stock Units under this Agreement, and you will immediately forfeit
the Restricted Stock Units to the Company.





3
 

--------------------------------------------------------------------------------




 
In addition, if you have vested in Restricted Stock Units during the two
(2)-year period prior to your actions, you will owe the Company a cash payment
(or forfeiture of shares of Stock) in an amount determined as follows: (a) for
any shares of Stock that you have sold prior to receiving notice from the
Company, the amount will be the proceeds received from the sale(s), and (b) for
any shares of Stock that you still own, the amount will be the number of shares
of Stock owned times the Fair Market Value of the shares of Stock on the date
you receive notice from the Company (provided, that the Company may require you
to satisfy your payment obligations hereunder either by forfeiting and returning
to the Company the Restricted Stock Units or any other shares of Stock or making
a cash payment or a combination of these methods as determined by the Company in
its sole discretion).


Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.


Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.


Withholding Taxes
You agree as a condition of this Grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Restricted Stock Units, the issuance of shares of Stock with respect to
the Restricted Stock Units, or the payment of Dividend Equivalent Rights. In the
event that any Applicable Entity determines that any federal, state, local, or
foreign tax or withholding payment is required relating to the Restricted Stock
Units or Dividend Equivalent Rights, the Applicable Entity shall have the right
to require such payments from you, or withhold such amounts from other payments
due to you from the Applicable Entity (including withholding the delivery of
vested shares of Stock otherwise deliverable under this Agreement).


Retention Rights
This Agreement and the Grant evidenced hereby do not give you the right to be
retained by any Applicable Entity in any capacity. Unless otherwise specified in
an employment or other written agreement between the Applicable Entity and you,
the Applicable Entity reserves the right to terminate your Service at any time
and for any reason.


Stockholder Rights
You have no rights as a stockholder with respect to the Restricted Stock Units
unless and until shares of Stock relating to the Restricted Stock Units have
been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been made on the Company’s books. Other than
with respect to the Dividend Equivalent Rights provided in this Agreement, no
adjustment shall be made for a dividend or other right for which the record date
is prior to the date on which your share certificate is issued (or an
appropriate entry is made).


Your Grant shall be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity.





4
 

--------------------------------------------------------------------------------




Clawback
This Grant is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Grant earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.


Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.


The Plan
The text of the Plan is incorporated into this Agreement by reference.


Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Grant. Any prior agreements, commitments, or
negotiations concerning this Grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and any Applicable Entity (each a
“Services Agreement”) shall supersede this Agreement with respect to its subject
matter.


Data Privacy
In order to administer the Plan, an Applicable Entity may process personal data
about you. Such data includes, but is not limited to, information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about you, such as your contact information, payroll information, and any
other information that might be deemed appropriate by the Applicable Entity to
facilitate the administration of the Plan.


By accepting this Grant, you give explicit consent to any Applicable Entity to
process any such personal data.


Code Section 409A


The Grant of Restricted Stock Units under this Agreement is intended to be
exempt from, or to comply with, Code Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Agreement will be
interpreted and administered to be in compliance with Code Section 409A.
Notwithstanding anything to the contrary in the Plan or this Agreement, neither
an Applicable Entity nor the Administrator will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under Code
Section 409A, and neither an Applicable Entity nor the Administrator will have
any liability to you for such tax or penalty.





5
 

--------------------------------------------------------------------------------




 
To the extent that the Restricted Stock Units constitute “deferred compensation”
under Section 409A, a termination of Service occurs only upon an event that
would be a “Separation from Service” within the meaning of Section 409A. If, at
the time of your Separation from Service, (a) you are a “specified employee”
within the meaning of Section 409A, and (b) the Company makes a good faith
determination that an amount payable on account of your Separation from Service
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six (6)-month delay
rule set forth in Section 409A to avoid taxes or penalties under Section 409A
(the “Delay Period”), then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after the Delay Period (or upon your death, if earlier), without
interest. Each installment of Restricted Stock Units that vest under this
Agreement (if there is more than one installment) will be considered one of a
series of separate payments for purposes of Section 409A.


Certain Definitions


For the purposes of this Agreement, the following terms shall be defined as set
forth below:


“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by, or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary or, in the Administrator’s
discretion, any majority-owned Subsidiary of the Company.


“Applicable Entity” means the Company and its Affiliates.


“Cause” means, with respect to any Grantee, as determined by the Company unless
otherwise provided in an applicable agreement between such Grantee and the
Applicable Entity, (a) repeated violations by such Grantee of such Grantee’s
obligations to the Applicable Entity (other than as a result of incapacity due
to physical or mental illness) which are demonstrably willful and deliberate on
such Grantee’s part, which are committed in bad faith or without reasonable
belief that such violations are in the best interests of the Applicable Entity,
and which are not remedied within a reasonable period of time after such
Grantee’s receipt of written notice from the Applicable Entity specifying such
violations; (b) the conviction of such Grantee of a felony involving an act of
dishonesty intended to result in substantial personal enrichment of such Grantee
at the expense of the Applicable Entity; or (c) prior to a Change in Control,
such other events as shall be determined by the Administrator in its sole
discretion. Any determination by the Administrator whether an event constituting
Cause shall have occurred shall be final, binding, and conclusive.
 
“Disability” means the Grantee is unable to perform each of the essential duties
of such Grantee’s position by reason of a medically determinable physical or
mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than twelve (12) months;
provided, however, that, with respect to rules regarding expiration of an
Incentive Stock Option following termination of the Grantee’s Service,
Disability shall mean the Grantee is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.


“First Anniversary Date” means the first anniversary of the Grant Date.


“Second Anniversary Date” means the second anniversary of the Grant Date.





6
 

--------------------------------------------------------------------------------




 
“Service” means service as a Service Provider to any Applicable Entity. Unless
otherwise stated in the applicable award agreement, a Grantee’s change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be a Service Provider to any Applicable
Entity. Notwithstanding any other provision to the contrary, for any individual
providing services solely as a director, only service to the Company or any of
its Subsidiaries constitutes Service. If the Service Provider’s employment or
other service relationship is with an Affiliate of the Company and that entity
ceases to be an Affiliate of the Company, a termination of Service shall be
deemed to have occurred when the entity ceases to be an Affiliate of the Company
unless otherwise determined by the Administrator or the Service Provider
transfers his or her employment or other service relationship to the Company or
its remaining Affiliates.
 
“Service Provider” means an officer, director (including a Non-Employee
Director), employee, co-employee, consultant or advisor providing services to an
Applicable Entity.


“Third Anniversary Date” means the third anniversary of the Grant Date.





By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.




7
 

--------------------------------------------------------------------------------






EXHIBIT A
COLONY CAPITAL, INC.
2014 OMNIBUS STOCK INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PERFORMANCE GOALS


1.The Restricted Stock Units (and their corresponding Dividend Equivalent
Rights) shall vest in accordance with the provisions of this Exhibit A. The
number of Restricted Stock Units that vest on the Certification Date shall be
rounded down to the nearest whole Restricted Stock Units, but in no event shall
the aggregate number of Restricted Stock Units that vest and become payable in
accordance with this award exceed % of the Target Number of Restricted Stock
Units.


2.Performance Goals. Except as otherwise provided in this Agreement, the Plan,
or a Services Agreement, the Grantee shall be eligible to become vested, on the
Certification Date, in a number of Restricted Stock Units determined in
accordance with the following Performance Goals:




3.Certification. Promptly following the completion of the Performance Cycle (and
no later than seventy-five (75) days following the end of the Performance Cycle)
(the “Certification Date”), the Administrator will review and certify in writing
(a) whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and (b) the number of Restricted Stock Units, if any, that
will vest as of the Certification Date. Such certification will be final,
conclusive, and binding.


4.Definitions. The capitalized terms below shall have the following meanings for
purposes of the Agreement, including this Exhibit A. Capitalized terms that are
used but not defined herein shall have the meanings provided in the Plan or in
the Agreement to which this Exhibit A is attached.


a.“Commencement Date” means the first day of the Performance Cycle.


b.“Fair Market Value” means, as of a given date, the average of the closing
prices of the shares of Stock on a national securities exchange over the five
(5) day period beginning five (5) trading days up to and including such date.


c.“Final Per Share Value” means the Fair Market Value of one (1) share of Stock
as of the Cycle End Date.


d.“Initial Per Share Value” means the Fair Market Value of one (1) share of
Stock as of the Commencement Date.


e.“Peer Group Companies” means, as of the Grant Date, the ( ) companies as
listed in the chart below. In the event that a company listed as part of the
Peer Group Companies experiences a merger, acquisition, spinoff, or other
corporate transaction in which the company is not the surviving entity or ceases
to be a company listed on an established securities market, such company shall
be eliminated from the Peer Group Companies for the entire Performance Cycle and
shall not be treated as a constituent member of the Peer Group Companies for
purposes of the calculations under this Exhibit A. In such a situation, for
purposes of the calculations under this Exhibit A, the remaining companies shall
constitute the Peer Group Companies.


f.“TSR” means the percentage appreciation (positive or negative) in the Fair
Market Value of one (1) share of Stock from the Commencement Date to the Cycle
End Date, determined by dividing (1) the sum of (A) the excess of the Final Per
Share Value over the Initial Per Share Value, plus (B) the aggregate dividends
(including special dividends) per share of stock with a record date on or after
the Commencement Date and prior to or on the Cycle


A-1
 

--------------------------------------------------------------------------------




End Date (assuming the reinvestment of dividends as calculated by a third party
such as Appraisal Economics), by (2) the Initial Per Share Value. In the event
of a change in capitalization that occurs during the Performance Cycle, the
Administrator shall make appropriate adjustments to TSR or the component
measures thereunder as it determines, in its sole discretion, to be necessary to
maintain the Grantee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Agreement prior to such change
in capitalization.


g.“TSR Percentile” means, as of the Cycle End Date, the percentile ranking (as
determined in accordance with standard statistical methodology) of the Company’s
TSR over the Performance Cycle as compared to the range of total shareholder
return of the component companies among the Peer Group Companies (calculated in
a manner consistent with TSR calculations under this Exhibit A) over the
Performance Cycle.






A-2


 

--------------------------------------------------------------------------------






Notice of Restricted Stock Units Award of Colony Capital, Inc.
Company Name
Colony Capital, Inc.
Plan
2014 Omnibus Stock Incentive Plan
Grantee ID
/$OptioneeID$/
Grantee Name
/$ParticipantName$/
Grantee Address
/$ParticipantAddress$/
Grant/Award Type
Restricted Stock Units Award
Target Number of Restricted Stock Units*
/$AwardsGranted$/
Grant Date
/$GrantDate$/
Cycle End Date
 
Performance Cycle
The period beginning on and ending on the Cycle End Date.
*Subject to reduction pursuant to the terms of the Award Agreement.
Vesting Conditions: The vesting conditions for this award are set forth in the
Agreement, including Exhibit A.
 
 
 
 
 
 
 
 
 
 
 
 















 